UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1590



In re:   CLAUDE WENDELL BELLAMY,




                Petitioner.



                 On Petition for Writ of Mandamus.
               (7:99-cr-00049-F-1; 7:03-cv-00024-F)


Submitted:   July 25, 2013                   Decided: July 29, 2013


Before GREGORY, DAVIS, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Claude Wendell Bellamy, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Claude        Wendell      Bellamy          petitions         for     a    writ     of

mandamus      seeking       an     order     directing           the     district        court    to

adjudicate a particular claim raised in a 28 U.S.C.A. § 2255

(West   Supp.     2013)      motion.           We    conclude        that      Bellamy     is    not

entitled to mandamus relief.

              Mandamus relief is a drastic remedy and should be used

only    in    extraordinary         circumstances.                Kerr    v.      United    States

Dist.    Court,       426     U.S.      394,        402    (1976);        United        States    v.

Moussaoui,      333    F.3d      509,      516-17         (4th    Cir.    2003).          Further,

mandamus      relief    is    available         only       when    the    petitioner        has    a

clear right to the relief sought.                         In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

              The relief sought by Bellamy is not available by way

of mandamus.         In this case, the particular issue was previously

considered by the district court and reviewed by this court.

See United States v. Bellamy, No. 00-4662, 2002 WL 80259 (4th

Cir.    Jan    22,    2002)      (unpublished).              Accordingly,           although      we

grant leave to proceed in forma pauperis, we deny the petition

for writ of mandamus.                We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before       this     court     and        argument       would     not    aid    the

decisional process.

                                                                               PETITION DENIED

                                                2